Citation Nr: 0118543	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active from September 1965 to September 
1968, which includes 12 consecutive months of service in 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 1998 and July 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, wherein the RO denied the veteran's 
claims of entitlement to service connection for a shoulder 
disorder and PTSD, respectively.  

The issue of entitlement to service connection for PTSD will 
be addressed in the Remand below.


FINDINGS OF FACT

1.  All evidence for an equitable disposition of the claim 
entitlement to service connection for a right shoulder 
disorder has been obtained by the RO.

2.  There is no evidence of a chronic right shoulder disorder 
in service.

3.  The weight of the evidence does not establish that a 
currently diagnosed right shoulder disorder is related to 
service.


CONCLUSION OF LAW

The veteran's right shoulder disorder was not incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, (West 1991); 38 C.F.R. 
§ 3.303 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that with regard to the claim of entitlement to service 
connection for a right shoulder disorder the veteran was 
provided adequate notice as to the specific type of evidence 
needed to complete his claim, in letters sent to him by the 
RO in February and April 1998, and the RO has obtained all 
relevant records regarding the veteran's medical disorder.  
In addition, the transcript from his personal hearings at the 
RO has been associated with the file. 


Factual Background

Service medical records, which include an enlistment 
examination reports, medical history reports, treatment 
records, and a separation examination report, are negative 
for complaints or findings of a shoulder injury or a mental 
disorder.  Personnel records show the veteran served in 
Vietnam from September 1966 to September 1967 and in Alaska 
from October 1967 to August 1968.

Private records from a chiropractic center show the veteran 
was seen there in September 1984.  The form indicates that 
the veteran had right shoulder pain for 2 years that was 
described as a dull ache.  He was unable to sleep on his 
right shoulder and could not lift his right arm above 90 
degrees without pain.  He reported a history of injuring his 
right shoulder in the military after he wrecked a jeep in 
1967.  A supplementary report dated in October 1984 notes 
subjective findings of right shoulder pain.

Medical records dated from May 1997 to May 1999 from the VA 
Medical Center (VAMC) in Mountain Home, Tennessee document 
the veteran's treatment of a right shoulder disorder.  X-rays 
of the heart taken in May 1997 indicate an abnormal 
appearance to the visualized portions of the right proximal 
humerus, which may have been post-traumatic or degenerative 
in nature.  That same month X-rays were taken of the right 
shoulder.  The impression was that there was degenerative 
interarticular joint disease of the right shoulder, and 
interarticular calcification was identified as compatible 
with post-traumatic or post inflammatory change.  The 
remainder of the study was within normal limits.  An X-ray 
report of the right humerus has an impression of a 
questionable fracture head of the humerus that was seen only 
on one view.  The veteran underwent a CT scan of the humerus 
and a right shoulder arthrogram in June 1997.  The results 
show changes compatible with a rotator cuff tear in the 
insertion of the infraspinatous and spinatous tendons and 
degenerative interarticular joint disease of the right 
shoulder.  A July 1997 orthopedic consultation report notes 
severe degenerative joint disease and rotator cuff tear of 
the right shoulder.  Pre-operative notes in August 1997 note 
findings of severe degenerative joint disease of the right 
shoulder.  The operation report shows that the veteran 
subsequently underwent a right shoulder arthroscopy that same 
month.  The veteran underwent right shoulder replacement in 
January 1998.  A consultation for physical therapy was 
requested in March 1998 for status post right shoulder 
hemiarthroplasty to increase the range of motion and for 
strengthening.  

A statement dated in April 1998 from the veteran's family 
physician states that although he no longer had the medical 
records, he remembered treating the veteran in the late 1960s 
and early 1970s for a condition that resulted from injury to 
the right shoulder in 1966.  

An intake evaluation dated in April 1999 from the Mountain 
Home VAMC indicates the veteran built houses for a living 
after separation from service.  An orthopedic note dated in 
May 1999 indicates the veteran reported that his current pain 
was better than his pre-operative pain.  He also indicated 
that he had difficulty doing construction.

During an August 1999 personal hearing at the RO the veteran 
testified that he injured his right shoulder in service in 
1966 prior to going to Vietnam.  He stated that for the next 
three days his arm would not work properly and that he was 
unable to put on a shirt.  His arm has never been right since 
then.  Over the next month he noticed improvement, but was 
still not able to reach up with his right arm or throw 
anything.  He also stated that he re-injured the right arm 
two more times when he was in Vietnam.  He testified that the 
reason why the medical history he gave during his discharge 
examination states he did not have problems with his shoulder 
is because he had been in Vietnam for a year and he wanted to 
go home.  To indicate that there was a problem would have 
possibly led to a two-week delay in his departure.  The 
veteran stated that he went into the construction business 
after service and that he received several cortisone shots 
from his physician, which gave temporary relief.  He stated 
that his right shoulder had deteriorated to the point where 
he had to have total joint replacement.

Statements from the veteran's family dated in September 1999 
indicate the veteran had problems with his right shoulder 
after service.  The statement from his father says that prior 
to service the veteran was able to hang tobacco in the barn, 
throw rocks, and climb trees, but that that he was unable to 
do these activities after returning from service.  His wife 
recalled that she began dating the veteran approximately one 
year after he returned from service and that he had 
difficulty putting his right arm across her shoulders when 
they were seated next to each other due to right shoulder 
pain.  She also stated that the veteran preferred for her to 
stay to his right because of his injured right shoulder and 
that he was unable to throw with his right arm.  

A fellow serviceman also submitted a statement in September 
1999 that states the veteran injured his right shoulder when 
he was thrown from a jeep in the beginning of September 1966.  
The serviceman recalled having to help the veteran put on his 
shirts for several weeks after the injury and that he did not 
have to do K.P. while on the ship due to his right arm or 
shoulder injury.

Analysis

The veteran contends the RO erred by failing to grant service 
connection for a right shoulder disability.

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, (West 1991). 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d). 

The Board is aware that it is charged with the duty to assess 
the credibility and weight given to evidence.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 
190, 1931 (1991).  In this capacity, the Board must also 
account for the evidence that it finds to be persuasive or 
unpersuasive, and to provide reasons for its rejection of any 
material evidence favorable to the appellant.  Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 52-53 (1990).

In the present case, service medical records do not reflect 
complaints or findings of a right shoulder disorder in 
service.  

In a statement dated in September 1999 a fellow serviceman 
recalled that the veteran injured his right arm in September 
1966 and that he had to assist the veteran in putting on his 
shirts for several week prior to going to Vietnam.  While 
this statement corroborates the veteran's assertion that he 
injured his arm in a jeep accident prior to going to Vietnam, 
there is no evidence to show that the injury was chronic in 
nature.  For a showing of a chronic disease in service, a 
combination of manifestations is required that is sufficient 
to identify the disease entity and establish chronicity at 
that time.  38 C.F.R. § 3.303(b).  Although the veteran 
alleges he had continued difficulty with his right shoulder 
throughout his entire period of service as well as additional 
injuries to his right shoulder, there is nothing in the 
service medical records to support these statements.  

The veteran testified during his personal hearing at the RO 
in August 1999 regarding his separation from service.  He 
stated that the reason why he did not report his shoulder 
problems during his separation examination or include it in 
his medical history was because he had been in Vietnam for a 
year and wanted to go home.  He said that to report it could 
have delayed his departure two weeks.  This explanation is 
not found to be more persuasive than the information gleaned 
from various service records.  There is no doubt that the 
veteran served in Vietnam; however, personnel records clearly 
show that at the time of discharge, he had had been serving 
in Alaska, not Vietnam.  In view of this, his alleged 
motivation for not disclosing his disorder at the time of 
discharge is not valid.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). The 
evidence regarding continuity of symptomatology must be 
medical, unless it relates to a condition that may be 
attested to by lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  There is no medical evidence of 
record that tends to show treatment for a right shoulder 
disorder following service; however, lay statements and a 
private physician's statement have been submitted to 
compensate the lack of medical records.  An April 1998 
statement from James Elliott, who had been the veteran's 
family physician, indicates he treated the veteran on several 
occasions in the 1960s and 1970s for a condition that 
resulted from an injury to the right shoulder in 1966.  This 
statement is sufficient to show that he treated the veteran 
several times over a number of years, nothing more.  This 
statement provides very little useful information because it 
does not provided a diagnosis, describe the veteran's 
symptoms, or mention the specific condition of the right 
shoulder.  Moreover, the statement is too speculative to 
serve as a nexus opinion particularly because the connection 
between his treatment and an in-service injury stems from the 
veteran's account of an injury in service and not medical 
records.

The veteran's father and wife provided lay statements in 
September 1999 as to his continued symptomatology after 
service.  His father stated the veteran was no longer able to 
hang tobacco, throw, or climb a tree after service.  His 
wife, who he began dating a year after separation from 
service, also noted the veteran's inability to throw with his 
right arm and to put his right arm around her shoulders.  The 
Board notes that one way to establish service connection when 
there is no evidence of a chronic condition is through 
continuity of symptomatology.  At first glance, these 
statements by themselves would suggest continuity, but the 
persuasiveness of such statements is hampered when viewed on 
conjunction with other evidence in the record.  The earliest 
medical records that provide evidence of a shoulder disorder 
are from a chiropractic center dated in September 1984.  It 
indicates that the veteran had right shoulder pain for two 
years, which places the onset of pain many years after 
separation.  Furthermore, the veteran stated during his 
personal hearing and an intake evaluation that after 
separation from service he began his own construction 
business building houses and that he had continued in this 
line of work over the years.  Construction work is a 
physically demanding occupation and as such it would appear 
unlikely that based on the accounts given in the statements 
that someone who was unable throw a ball or elevate his arm 
to shoulder level would have the physical capabilities to 
build houses.

In view of the foregoing, and after carefully considered all 
the evidence, the Board finds that there is not enough 
credible evidence to show that the veteran's current right 
shoulder disorder is the result of an injury incurred in 
service.

As the preponderance of the evidence is against the claim of 
service connection for a right shoulder disorder, the benefit 
of the doubt doctrine does not apply and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.

As previously noted, enactment of the VCAA has redefined VA's 
duty to assist a claimant in developing facts pertinent to a 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat.  2096 (2000).  

In the present case the veteran's military occupational 
specialty was tracked vehicle mechanic.  He alleges that he 
was caught in mortar attacks while stationed in Vietnam from 
September 1966 to September 1967.  Personnel records show 
that his duty station in Vietnam from October 1966 to March 
1967 was in the Headquarters Battery 1st Howitzer Battalion, 
40th Artillery.  From March 1967 to September 1967 his duty 
station was the Higher Headquarters 1st Howitzer Battalion, 
40th Artillery.  The evidence of record does not contain 
sufficient evidence to establish combat participation by the 
veteran during his service in Vietnam.  His service records 
show no awards or decorations that would appear to indicate 
that he engaged in combat with the enemy.  Claims for service 
connection for PTSD in which there is no evidence that the 
veteran was in combat, require the RO to contact the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in order to verify the veteran's alleged 
stressors.  The RO has not done so in this instance, 
indicating the stressors are too vague.  Even if the accounts 
are somewhat vague as to specific mortar attacks, the RO is 
not absolved of its duty to assist the veteran.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
provided an opportunity to supplement the 
record on appeal with any pertinent 
records, stressor statements or lay 
statements from anyone who served with 
him, or has recollections of the events 
said to be the source of  claimed 
stressors.  The more specific the 
information provided by the veteran, the 
better the chance that this information 
can be verified.  The RO should also 
request that the veteran provide the 
names and addresses of all medical care 
providers, VA and private who treated the 
veteran for PTSD since service.  After 
securing the necessary release, the RO 
should obtain these records for 
association with the claims folder.

2.  The RO should review the file and 
prepare a summary of the veteran's 
claimed stressors.  This summary, 
together with a copy of his personnel 
records should be sent to the USASCRUR 
for verification of the reported 
stressors during the periods from October 
1966 to March 1967 at the Headquarters 
Battery 1st Howitzer Battalion, 40th 
Artillery and from March 1967 to 
September 1967 at the Higher Headquarters 
1st Howitzer Battalion, 40th Artillery.  
The unit histories for the twelve-month 
period beginning in September 1966 for 
the unit(s) to which the veteran was 
assigned while in Vietnam should be 
requested.  The RO should utilize any 
additional resources available that might 
support the veteran's alleged stressors.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Following the receipt of the USASCRUR 
report, and the completion of any 
additional development deemed necessary 
by the RO, a specific determination must 
be made, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors 
established by the record.  This report 
is then to be added to the claims folder.

6.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 


